Case 4:20-cv-02078-MWB Document 182-11 Filed 11/19/20 Page 1 of 6




               Exhibit 10
     Case 4:20-cv-02078-MWB Document 182-11 Filed 11/19/20 Page 2 of 6

                                                              Exhibit 10

            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                   )     CIVIL ACTION
PRESIDENT, INC.; LAWRENCE             )
ROBERTS; and                          )
DAVID JOHN HENRY;                     )
                                      )
           Plaintiffs,                )
                                      )     No. 20-CV- 02078-MWB
     v.                               )
                                      )
KATHY BOOCKVAR, in her capacity       )
as Secretary of the Commonwealth of   )
Pennsylvania; ALLEGHENY               )
COUNTY BOARD OF ELECTIONS;            )
CENTRE COUNTY BOARD OF                )
ELECTIONS; CHESTER COUNTY             )
BOARD OF ELECTIONS;                   )
DELAWARE COUNTY BOARD OF              )
ELECTIONS; MONTGOMERY                 )
COUNTY BOARD OF ELECTIONS;            )
NORTHAMPTON COUNTY BOARD              )
OF ELECTIONS; and                     )
PHILADELPHIA COUNTY BOARD             )
OF ELECTIONS;                         )
                                      )
           Defendants.




           PLAINTIFFS’ FIRST SET OF INTERROGATORIES
      Case 4:20-cv-02078-MWB Document 182-11 Filed 11/19/20 Page 3 of 6




      Plaintiffs request that Defendants answer the following Interrogatories in
writing and under oath and serve a copy of your answers upon the undersigned
counsel by Monday, November 16, 2020.
      These Interrogatories are continuing in nature and must be supplemented or
corrected, or both, in a timely manner.
                   INSTRUCTIONS TO ALL DEFENDANTS
      1.     You shall deem these Interrogatories to be continuing, and you shall
provide supplemental answers pursuant to Rule 26(e) of the Federal Rules of Civil
Procedure.
      2.     You shall answer each Interrogatory on the basis of your entire
knowledge from all sources after conducting an appropriate good faith inquiry and
search.
      3.     If you encounter any ambiguities when construing a question,
instruction, or definition, your answer shall set forth the matter you deem
ambiguous and the construction you used in answering.
      4.     To the extent that you elect as part of any of your responses to these
Interrogatories to produce business records under Rule 33(d) of the Federal Rules
of Civil Procedure, segregate and identify such business records according to the
Interrogatory to which the records are responsive.
      5.     If you are unable to fully respond to any Interrogatory, supply the
information that is available and explain why your response is incomplete, the
efforts made to obtain responsive information, and the source(s) from which all
responsive information may be obtained to the best of your knowledge or belief.
      6.     If you withhold information on the grounds of attorney-client
privilege, work product immunity, or any other privilege or immunity, identify the
nature of the privilege that you claim, and if the privilege is being asserted in
connection with a claim or defense governed by state law, state the privilege rule

                                          -2-
      Case 4:20-cv-02078-MWB Document 182-11 Filed 11/19/20 Page 4 of 6




you invoke. When withholding information on the basis of any privilege claim,
you must also indicate whether any such information exists.
       7.     For any information requested herein that has been destroyed,
transferred, or lost, identify the information, provide a brief explanation of the
circumstances (e.g., when, how, whom, and why) surrounding the information’s
destruction, transfer, or loss, and identify any and all records pertaining to its
destruction, transfer, or loss.
       8.     If you or your attorneys know of the existence of any information
called for in an Interrogatory, but such information is not presently in your
possession, custody, or control or in the possession, custody, or control of your
agents, representatives, or attorneys, you shall so state in response to the
Interrogatory, identify such information in response to the Interrogatory, and
identify the individual(s) in whose possession, custody, or control the information
was last known to reside.




                                          -3-
      Case 4:20-cv-02078-MWB Document 182-11 Filed 11/19/20 Page 5 of 6




      9.     If you have a good-faith objection to any Interrogatory or any part
thereof, the specific nature of the objection and whether it applies to the entire
Interrogatory or to a part of the Interrogatory shall be stated. If you object to any
part of an Interrogatory, then you shall identify the part to which you object and
produce information responsive to the remaining unobjectionable part of the
Interrogatory.


INTERROGATORY ONE (TO EACH COUNTY DEFENDANT):
Separately, in the format below, provide the number of tabulated and counted
ballots, ballots invalidated for any reason, and processed inner secrecy envelopes
in connection with the canvass for the election of November 3, 2020. Please
provide this information with current data as of 12:01am on Monday November
16, 2020, and supplement with a response representing current data as of 12:01am
on Thursday November 19, 2020 prior to the evidentiary hearing.


Tabulated         Tabulated         Invalidated        Invalidated        Processed
(counted)         (counted)         mail-in ballots    absentee           Inner
mail-in ballots   absentee                             ballots            secrecy
                  ballots                                                 envelopes




INTERROGATORY TWO (TO EACH COUNTY DEFENDANT):
What number of mail-in and absentee ballots lacking a signature, lacking an inner
secrecy envelope, or otherwise defective were “cured” by a provisional ballot after
you or your agents contacted a voter to inform them of the defect in their ballot?




                                          -4-
     Case 4:20-cv-02078-MWB Document 182-11 Filed 11/19/20 Page 6 of 6




INTERROGATORY THREE (TO THE SECRETARY ALONE):
When did you or anyone in the Secretary of State’s office become aware that the
County Election Board defendants were, prior to the election, engaged in
inspection of mail-in and/or absentee ballots and communicating to voters where
such ballots were deemed defective?


INTERROGATORY FOUR (TO THE SECRETARY ALONE):
Describe how you became aware that the County Election Board defendants were,
prior the election, engaged in inspection of mail-in and/or absentee ballots and
communicating to voters where such ballots were deemed defective and all steps
you took to ensure that uniform procedures were being followed throughout the
Commonwealth.

Date: November 11, 2020

                                    By:
                                          /s/ Linda A. Kerns
                                          Linda A. Kerns (PA #84495)
                                          Law Offices of Linda A. Kerns, LLC
                                          1420 Locust Street, Suite 200
                                          Philadelphia, PA 19102
                                          215-731-1400 (T)
                                          215-701-4154 (F)
                                          linda@lindakernslaw.com


                                          Counsel for Plaintiffs




                                          -5-
